Case 19-00504-5-JNC        Doc 14 Filed 02/14/19 Entered 02/14/19 15:21:10                    Page 1 of 16



                           UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                 WILMINGTON DIVISION

    IN RE:

    RICH’S FOOD STORES, LLC,                                 CASE NO.: 19-00504-5-JNC
                                                             CHAPTER 11
             DEBTOR(S)

                                 NOTICE OF MOTION
    ______________________________________________________________________________

            NOTICE IS HEREBY GIVEN of the Emergency Motion for Authorization of Debtor’s
    Interim Use of Cash Collateral filed simultaneously herewith by the Debtor in the above-
    captioned case, a copy of which Motion attached hereto; and

           Your rights may be affected. You should read these papers carefully and discuss them
    with your attorney, if you have one in this bankruptcy case. If you do not have any attorney, you
    may wish to consult with one.

             If you do not want the Court to grant the relief sought in the Motion, or if you want the
    Court to consider your views on the Motion, then on or before February 18, 2019, unless
    otherwise ordered, you or your attorney must file with the Court, pursuant to Local Rule 9013-1
    and 9014-1, a written response, an answer explaining your position, and a request for hearing at:
    US Bankruptcy Court, PO Box 791, Raleigh, NC 27602. If you mail your response to the Court
    for filing, you must mail it early enough so the Court will receive it on or before the date stated
    above. You must also mail a copy to the attorney whose name appears at the bottom of this
    notice, to the bankruptcy administrator, the trustee, and to other parties in interest.

            A hearing will be conducted on the Motion on February 19, 2019 at 1:00 p.m. in
    Greenville, North Carolina. Any party filing a response to the Motion shall appear at any
    hearing in support of the objection or may be assessed with costs.

            If you, or your attorney, do not take these steps, the Court may decide that you do not
    oppose the relief sought in the Motion and may enter an order granting that relief.

             Dated: February 14, 2019                RICHARD P. COOK, PLLC

                                                     /s/ Richard P. Cook
                                                     Richard P. Cook
                                                     N.C. State Bar No. 37614
                                                     7036 Wrightsville Ave, Suite 101
                                                     Wilmington, NC 28403
                                                     (910) 399-3458
                                                     Richard@CapeFearDebtRelief.com




                                                    1
Case 19-00504-5-JNC      Doc 14 Filed 02/14/19 Entered 02/14/19 15:21:10            Page 2 of 16



                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                             WILMINGTON DIVISION

    IN RE:

    RICH’S FOOD STORES, LLC,                           CASE NO.: 19-00504-5-JNC
                                                       CHAPTER 11
           DEBTOR(S)

                  EMERGENCY MOTION FOR AUTHORIZATION OF
                  DEBTOR’S INTERIM USE OF CASH COLLATERAL


           NOW COMES, Rich’s Food Stores, LLC (hereafter “Debtor”), by and through

    undersigned counsel, and pursuant to § 363 of the Bankruptcy Code and Fed. R. Bankr.

    P. 4001(b)(2), hereby respectfully moves this Court for an Order authorizing the interim

    use of cash collateral to avoid immediate and irreparable harm to its bankruptcy estate

    (the “Estate”) and requests an emergency hearing on the same. In support hereof, the

    Debtor shows unto this Court as follows:

                              INTRODUCTORY STATEMENT

           Pursuant to Fed. R. Bankr. P. 400l(b)(l)(B), the Debtor sets forth the following

    introductory statement:

           The Debtor was founded in December 2013 and operates four Hwy 55 franchises

    in Southeastern North Carolina (Wallace, Burgaw, Castle Hayne, and Fayetteville). The

    Debtor serves fresh, made-to-order specialty hamburgers, cheesesteaks, classic

    sandwiches, french fries, and milkshakes. The Debtor employs approximately ninety

    (90) employees—and was current on its payroll on the Petition Date.

           The Debtor began to experience financial problems as a result of, inter alia, the

    following: (1) the closing of stores; (2) the remaining four stores were closed for



                                               2
Case 19-00504-5-JNC      Doc 14 Filed 02/14/19 Entered 02/14/19 15:21:10              Page 3 of 16



    approximately one month due to Hurricane Florence and while Debtor has insurance

    claims pending, the claims will not be enough to compensate for lost revenue; (3) the

    Debtor began to fall behind on its withholding taxes to the Internal Revenue Service and

    its sales and use taxes to the North Carolina Department of Revenue; and (4) various

    creditors with liens had begun to garnish Debtor’s bank accounts.

           The Debtor anticipates continuing operations and reorganizing its obligations in

    this Chapter 11 case. In order to maintain existing operations during the interim period,

    the Debtor will be required to incur certain operating expenses, including food purchases,

    payroll, payroll taxes and certain other expenses, including those associated with the

    payment of liability, health, and workers’ compensation insurance, utilities, and other

    expenses. The Debtor’s only source of income is through sales of its food products

    directly to consumers.

                             JURISDICTION AND AUTHORITY

           1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

    and 1334 and it is core proceeding pursuant to 28 U.S.C. § 157(b)(2).

           2.      This Court has authority to hear this matter pursuant to the General Order

    of Reference entered by the United States District Court for the Eastern District of North

    Carolina on August 3, 1984.

                                  FACTUAL BACKGROUND

           3.      The Debtor filed a voluntary petition seeking relief under chapter 11 of the

    Bankruptcy Code on February 5, 2019 (the “Petition Date”), Case No. 19-00504-4-JNC

    (the “Bankruptcy Case”) and currently operates as Debtor-in-Possession.




                                                3
Case 19-00504-5-JNC        Doc 14 Filed 02/14/19 Entered 02/14/19 15:21:10                 Page 4 of 16



            4.      The Debtor was founded in December 2013 and operates four Hwy 55

    franchises in Southeastern North Carolina (Wallace, Burgaw, Castle Hayne, and

    Fayetteville). The Debtor serves fresh, made-to-order specialty hamburgers, cheesesteaks,

    classic sandwiches, french fries, and milkshakes.

            5.      Prior to the Petition Date, the Debtor entered into two financing

    agreements with Newtek Small Business Financial, LLC (“Newtek”) dated on or about

    September 14, 2016 and November 9, 2016. Debtor granted to Newtek a UCC-1 lien on

    all property owned by the Debtor. UCC-1 filing statements were caused to be filed with

    the N.C. Secretary of State on August 19, 2016 and October 25, 2016. The balance

    currently owed to Newtek is $495,773.33 for the September 2016 loan and $149,564.00

    for the November 2016 loan. It is believed these purported liens are fully secured.

            6.      The Internal Revenue Service (“IRS”) filed a Proof of Claim on February

    12, 2019 [Claim No. 1]. According to the Proof of Claim, the IRS has a secured claim of

    $109,672.11. The IRS has a tax lien docketed in Duplin County, North Carolina filed

    prior to the Petition Date. It is believed the lien is fully secured.

            7.      The North Carolina Department of Revenue (“NCDOR”) has a secured

    claim of $20,973.81. The NCDOR has a judgment lien docketed in Pender County, North

    Carolina filed prior to the Petition Date. It is believed the lien is fully secured.

            8.      Prior to the Petition Date, on or about July 11, 2017, Debtor entered into a

    loan agreement with Strategic Funding Source, Inc (“Strategic Funding”).                   On

    information and belief, a UCC-1 filing statement was filed with the N. C. Secretary of

    State on or about July 13, 2017. Debtor disputed this debt in its schedules and served a




                                                   4
Case 19-00504-5-JNC         Doc 14 Filed 02/14/19 Entered 02/14/19 15:21:10           Page 5 of 16



    Notice of Disputed Claims on Strategic Funding. If the lien is determined to be valid, it

    may not have any value.

            9.        Prior to the Petition Date, Vend Lease Company Inc. (“Vend Lease”) filed

    a UCC-1 filing statement with the N.C. Secretary of State on or about January 18, 2019.

    This filing includes restaurant equipment/accessories and all assets including but not

    limited to inventory, supplies, accounts, accounts receivable and all other personal

    property, and deposit accounts. It is believed the lien has no value beyond the specific

    leased equipment. Vend Lease receives payments each month through automatic drafts.

            10.       It appears that proceeds generated and realized from the Debtor's

    operations may constitute cash collateral of Newtek, the IRS, and NCDOR within the

    meaning of § 363 of the Bankruptcy Code and according to their respective lien positions

    and priorities.

            11.       The Debtor agrees to Adequate Protection payments in the amount of

    $4,437.00 each month to Newtek. These payments represent the approximate amount of

    the contractual monthly interest on the underlying debt. The Debtor agrees to Adequate

    Protection payments in the amount of $1,827.87 each month to the IRS. These payments

    represent one sixtieth (1/60) of the secured claim.      The Debtor agrees to Adequate

    Protection payments in the amount of $350.00 each month to the NCDOR.               These

    payments represent one sixtieth (1/60) of the secured claim. These Adequate Protection

    payments will begin on March 1, 2019. The terms and conditions set forth in this Motion

    provide adequate protection of the interests of the secured creditors for the Debtor’s use

    of cash collateral. Attached as Exhibit A are profit and loss projections for February and

    March 2019.        The attached projections include the adequate protection payment to



                                                  5
Case 19-00504-5-JNC          Doc 14 Filed 02/14/19 Entered 02/14/19 15:21:10            Page 6 of 16



    Newtek. While the attached projections do not include the adequate protection payments

    to the IRS or NCDOR or the quarterly fees, the budget leaves room for these payments.

            12.     The requirements of the Bankruptcy Rules and the Bankruptcy Code,

    including without limitation Federal Rule of Bankruptcy Procedure 4001(b), have been

    satisfied for the purpose of the Debtor’s use of cash collateral.

                                    REQUEST FOR RELIEF

            13.     Section 363(c) provides that of the Bankruptcy Code provides that debtors

    may use cash collateral provided “(A) each entity that has an interest in such cash

    collateral consents; or (B) the court, after notice and a hearing, authorizes such use, sale,

    or lease in accordance with the provisions of this section.” 11 U.S.C. § 363(c)(2). The

    term “cash collateral” for purposes of § 363, includes “cash, negotiable instruments,

    documents of title, securities, deposit accounts, or other cash equivalents whenever

    acquired in which the estate and an entity other than the estate have an interest ....” 11

    U.S.C. § 363(a).

            14.     In order to continue and maintain its existing operations, the Debtor will

    be required to incur certain operating expenses, including purchasing food, payroll, office

    expenses, insurance premiums, payments and fees, and other normal operating expenses.

    The Debtor’s sole source of income is through its continued operations.

            15.     The Debtor represents that continued operations will generate the greatest

    source of funds for creditors. The Debtor will require access to the cash collateral

    generated by its operations in order to allow it to operate, subject to the purported UCC-1

    lien set forth herein.




                                                  6
Case 19-00504-5-JNC       Doc 14 Filed 02/14/19 Entered 02/14/19 15:21:10              Page 7 of 16



           16.     If the use of cash collateral is not immediately approved, the bankruptcy

    estate will suffer immediate and irreparable harm, as it will not be able to pay its

    expenses from its sole source of income, the funds generated by operations. If the Debtor

    is unable to maintain constant cash flow, it cannot possibly succeed in the above-

    captioned matter.

           17.     Federal Rule of Bankruptcy Procedure 4001(b)(2) provides, as follows:

    (2) Hearing. The court may commence a final hearing on a motion for authorization to

    use cash collateral no earlier than 14 days after service of the motion. If the motion so

    requests, the court may conduct a preliminary hearing before such 14-day period expires,

    but the court may authorize the use of only that amount of cash collateral as is necessary

    to avoid immediate and irreparable harm to the estate pending a final hearing.

           18.     Pursuant to Fed. R. Bankr. P. 4001(b)(2), the Debtor respectfully requests

    a preliminary hearing before the Court authorizing it to use cash collateral as specified in

    this Emergency Motion for Authorization to Use Cash Collateral (the “Motion”).

           19.     The Debtor shall be authorized to use cash collateral in accordance

    with the attached projected profit and loss statements for February and March 2019. Said

    profit and loss statements are attached hereto as Exhibit A.

           20.     The Debtor must remit the agreed upon Adequate Protection Payment to

    Newtek, the IRS and NCDOR within the month in which said payment comes due.

    Should the Debtor fail to timely remit Adequate Protection Payments to Newtek, the IRS

    and NCDOR, the Debtor shall be in breach of this Order.

           21.     The Debtor proposes that those creditors whose cash collateral is utilized

    shall have (i) a continuing post-petition replacement lien and security interest in all



                                                 7
Case 19-00504-5-JNC        Doc 14 Filed 02/14/19 Entered 02/14/19 15:21:10              Page 8 of 16



    property and categories of property of the same extent, validity, and priority as said

    creditor held prepetition. The validity, enforceability, and perfection of the post-petition

    replacement liens shall be immediately deemed perfected, without the need for any

    further action on the part of any of the creditors.

             22.     The Debtor does not admit to, and this order does not establish, the

    validity, nature, extent, priority, or perfection of any security interest or lien, or the

    characterization of any of its property as cash collateral or otherwise, and the Debtor

    reserves the right for itself and for the bankruptcy estate to challenge any of these matters

    in the future.

             23.     The Debtor seeks the aforementioned relief on an interim basis, with any

    order allowing the use of cash collateral to terminate within sixty (60) days of entry of the

    order.

             WHEREFORE, and based upon the foregoing, the Debtor respectfully prays for

    (A) a preliminary hearing on this Motion in order that immediate harm to the Estate can

    be avoided, (B) an Order authorizing the Debtor to use cash collateral in accordance with

    11 U.S.C. § 363, and (C) such other and further relief that this Court deems just and

    appropriate.

             Dated: February 14, 2019                     Richard P. Cook, PLLC


                                                          /s/ Richard P. Cook, PLLC
                                                          Richard P. Cook
                                                          N.C. State Bar No. 37614
                                                          Attorneys for the Debtor
                                                          7036 Wrightsville Ave, Suite 101
                                                          Wilmington, NC 28403
                                                          (910) 399-3458
                                                          Richard@CapeFearDebtRelief.com



                                                   8
Case 19-00504-5-JNC   Doc 14 Filed 02/14/19 Entered 02/14/19 15:21:10    Page 9 of 16
                                                                        Exhibit A
Case 19-00504-5-JNC   Doc 14 Filed 02/14/19 Entered 02/14/19 15:21:10   Page 10 of
                                       16
Case 19-00504-5-JNC   Doc 14 Filed 02/14/19 Entered 02/14/19 15:21:10   Page 11 of
                                       16
Case 19-00504-5-JNC   Doc 14 Filed 02/14/19 Entered 02/14/19 15:21:10   Page 12 of
                                       16
         Case 19-00504-5-JNC            Doc 14 Filed 02/14/19 Entered 02/14/19 15:21:10                    Page 13 of
                                                         16




                                  UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF NORTH CAROLINA
                                        WILMINGTON DIVISION
IN RE: RICHS FOOD STORES, LLC                                   CASE NO: 19-00504-5-JNC
                                                                DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 11




On 2/14/2019, I did cause a copy of the following documents, described below,
Emergency Motion for Authorization of Debtor’s Interim Use of Cash Collateral and Notice Thereof




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 2/14/2019
                                                          /s/ Richard P. Cook
                                                          Richard P. Cook 37614
                                                          Richard P. Cook, PLLC
                                                          7036 Wrightsville Ave, Ste. 101
                                                          Wilmington, NC 28403
                                                          910 399 3458
            Case 19-00504-5-JNC                Doc 14 Filed 02/14/19 Entered 02/14/19 15:21:10                           Page 14 of
                                                                16




                                       UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF NORTH CAROLINA
                                             WILMINGTON DIVISION
 IN RE: RICHS FOOD STORES, LLC                                          CASE NO: 19-00504-5-JNC

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 11




On 2/14/2019, a copy of the following documents, described below,

Emergency Motion for Authorization of Debtor’s Interim Use of Cash Collateral and Notice Thereof




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 2/14/2019




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Richard P. Cook
                                                                            Richard P. Cook, PLLC
                                                                            7036 Wrightsville Ave, Ste. 101
                                                                            Wilmington, NC 28403
          Case 19-00504-5-JNC
PARTIES DESIGNATED                   DocSERVED
                   AS "EXCLUDE" WERE NOT  14 Filed   02/14/19
                                                VIA USPS         Entered
                                                         FIRST CLASS MAIL 02/14/19 15:21:10       Page 15 of
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                                         16
FIRST CLASS                             CASE INFO                                A AND E VENDS INC
VEND LEASE COMPANY INC                  1LABEL MATRIX FOR LOCAL NOTICING         ATTN MANAGING OFFICER OR AGENT
ATTN MANAGING OFFICER OR AGENT          04175                                    102 COMMERCIAL AVENUE
8100 SANDPIPER CIR STE 300              CASE 19-00504-5-JNC                      MOUNT OLIVE NC 28365-8695
BALTIMORE MD 21236                      EASTERN DISTRICT OF NORTH CAROLINA
                                        RALEIGH
                                        THU FEB 14 15-07-52 EST 2019


                                                                                 EXCLUDE
BANKRUPTCY ADMINISTRATOR                CHASE CARD
TWO HANNOVER SQUARE STE 640             ATTN MANAGING OFFICER OR AGENT           RICHARD PRESTON COOK
434 FAYETTEVILLE STREET                 201 N WALNUT STREET                      RICHARD P COOK PLLC
RALEIGH NC 27601-1701                   DE1-1027                                 7036 WRIGHTSVILLE AVE SUITE 101
                                        WILMINGTON DE 19801-2920                 WILMINGTON NC 28403-3656




CUMBERLAND COUNTY TAX COLLECTOR         DP PROPERTIES OF NC LLC                  DIVERSIFIED ENERGY
ATTN MANAGING OFFICER OR AGENT          ATTN MANAGING OFFICER OR AGENT           ATTN MANAGING OFFICER OR AGENT
PO BOX 449                              PO BOX 1747                              17220 US HWY 421 S
FAYETTEVILLE NC 28302-0449              WEST CHESTER PA 19380-0059               DUNN NC 28334-8757




DONALD MONG                             DUPLIN COUNTY TAX COLLECTOR              EMPLOYMENT SECURITY COMMISSION
133 MARLBORO FARMS                      ATTN MANAGING OFFICERAGENT               PO BOX 26504
ROCKY POINT NC 28457-9551               PO BOX 968                               RALEIGH NC 27611-6504
                                        KENANSVILLE NC 28349-0968




FSI MECHANICAL                          FAYETTEVILLE RETAIL INVESTMENT LLC       FIFTH THIRD BANK
ATTN MANAGING OFFICER OR AGENT          ATTN MANAGING OFFICER OR AGENT           MD ROPS05 BANKRUPTCY DEPT
PO BOX 61428                            CO WRS INC                               1850 EAST PARIS SE
RALEIGH NC 27661-1428                   550 LONG POINT ROAD                      GRAND RAPIDS MI 49546-6253
                                        MOUNT PLEASANT SC 29464-8000




GEORGIA H LONGEST                       GEORGIA H LONGEST                        HOUGHTON DEVELOPMENT INC
613B EAST SOUTHERLAND STREET            ATTN MANAGING OFFICER OR AGENT           ATTN MANAGING OFFICER OR AGENT
WALLACE NC 28466-2731                   613-B EAST SOUTHERLAND STREET            6425 MOTTS VILLAGE ROAD
                                        WALLACE NC 28466-2731                    WILMINGTON NC 28412-4900




INSTITUTION FOOD HOUSE INC              INTERNAL REVENUE SERVICE                 KENNETH RICH
AKA PERFORMANCE FOODSERVICE ROMA        CENTRALIZED INSOLVENCY OPERATIONS        2361 WILLARD ROAD
ATTN- MANAGING OFFICER OR AGENT         PO BOX 7346                              WALLACE NC 28466-8805
543 12TH STREET DRIVE NW                PHILADELPHIA PA 19101-7346
HICKORY NC 28601-4754




MARJORIE K LYNCH                        MSPARK                                   NC DEPARTMENT OF REVENUE
BANKRUPTCY ADMINISTRATOR                ATTN MANAGING OFFICER OR AGENT           OFFICE SERVICES DIV BANKRUPTCY UNIT
434 FAYETTEVILLE STREET SUITE 640       PO BOX 848469                            PO BOX 1168
RALEIGH NC 27601-1888                   DALLAS TX 75284-8469                     RALEIGH NC 27602-1168




NEW HANOVER COUNTY TAX OFFICE           NEWTEK SMALL BUSINESS FINANCE LLC        NORTH CAROLINA DEPARTMENT OF COMMERCE
ATTN MANAGING OFFICER OR AGENT          ATTN MANAGING OFFICER OR AGENT           DIV OF EMPLOYMENT SECURITY
PO BOX 18000                            1981 MARCUS AVE SUITE 130                PO BOX 26504
WILMINGTON NC 28406-7742                LAKE SUCCESS NY 11042-1046               RALEIGH NC 27611-6504
          Case 19-00504-5-JNC
PARTIES DESIGNATED                   DocSERVED
                   AS "EXCLUDE" WERE NOT  14 Filed   02/14/19
                                                VIA USPS         Entered
                                                         FIRST CLASS MAIL 02/14/19 15:21:10       Page 16 of
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                                         16
NORTH CAROLINA DEPT OF REVENUE          PSNC ENERGY                              PENDER COUNTY TAX ASSESSOR
ATTN BANKRUPTCY UNIT                    ATTN MANAGING OFFICER OR AGENT           ATTN MANAGING OFFICERAGENT
PO BOX 1168                             PO BOX 100256                            PO BOX 67
RALEIGH NC 27602-1168                   FLORENCE SC 29502                        BURGAW NC 28425-0067




                                                                                 DEBTOR
PEPSI BOTTLING VENTURES                 KENNETH NORMAN RICH
ATTN MANAGING OFFICER OR AGENT          2361 WILLARD ROAD                        RICHS FOOD STORES LLC
PO BOX 75990                            WALLACE NC 28466-8805                    2361 WILLARD ROAD
CHARLOTTE NC 28275-0990                                                          WALLACE NC 28466-8805




STRATEGIC FUNDING SOURCE INC            TARA C RICH                              THE LITTLE MINT INC
ATTN MANAGING OFFICER OR AGENT          2361 WILLARD ROAD                        DBA HWY 55 BURGERS SHAKES FRIES
211 D BULIFANTS BLVD STE E              WALLACE NC 28466-8805                    ATTN- MANAGING OFFICER OR AGENT
WILLIAMSBURG VA 23188-5729                                                       102 COMMERCIAL AVENUE
                                                                                 MOUNT OLIVE NC 28365-8695




THE MCINTOSH LAW FIRM PC                TOWN OF APEX                             US ATTORNEY
ATTN JENNIFER AHLERS CONE               ATTN MANAGING OFFICER OR AGENT           310 NEW BERN AVENUE SUITE 800
PO BOX 2270                             PO BOX 580398                            FEDERAL BUILDING
DAVIDSON NC 28036-5270                  CHARLOTTE NC 28258-0398                  RALEIGH NC 27601-1461




UNITED COMMUNITY BANK                   VILLAGE COMPANY                          WORLDPAY US INC
ATTN MANAGING OFFICER OR AGENT          ATTN MANAGING OFFICER OR AGENT           ATTN MANAGING OFFICER OR AGENT
406 E MAIN ST                           PO BOX 31827                             201 17TH STREET NW
WALLACE NC 28466-2726                   RALEIGH NC 27622-1827                    SUITE 1000
                                                                                 ATLANTA GA 30363-1195
